Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 02/28/2022. Claims 1, 7, 11 and 17 have been amended. Claims 2-6, 12-16 have been cancelled. Claims 1, 7-11 and 17-19 are now pending in this Application.

Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that Jacobson does not disclose “wherein the semantic service module accesses the knowledge base to retrieve building system data entries matching the user access request; wherein the knowledge base provides metadata from building system data entries matching the user access request to the user interface; wherein the user interface send a request including the metadata to the data service module to retrieve values from data sources identified by the knowledge based”.
In response to Applicant’s argument, the examiner submits that Jacobson discloses “after logging into an account associated with node ID of building 102, the web-browser can communicate with the data service manager of the server to present to the user via “Building Management” page 303 a list of building names associated with the logged in account for selection… the user may select a building… upon receiving the retrieve request 337 containing the node ID, sends a query 338 to the database 106 with the node ID requesting the database 106 to transmit building model data related to the node ID. The database 106 transmits a data stream 339 comprising the geometry data file 334 and spatial data file 335 associated with the node ID to the web browser 301b” (Par [0383]). “Logging into an account and sending a request to transmit building model data” are two requests from user. Therefore, Jacobson discloses the claim invention.
The examiner respectfully maintained the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al (U.S. Pub No. 2017/0315697 A1), and Ikegaya et al (U. S. Patent No. 6,148,305), and further in view of Zheng (U.S. Pub No. 2016/0239540 A1).
As per claim 1, Jacobson discloses a building management system comprising: 
a building system interface configured to access a building system (par [00326] building management system); 
a data service module configured to access building system data in the building system through the building system interface (Par [0328] user interact with building management system); 
a knowledge base providing a model of the building system (Par [0040, 0347] building model), the model including semantic descriptions of the building system data, the semantic descriptions of the building system data being arranged in an ontology (Par [0404-0408]); 
a semantic service module in communication with the knowledge base (Par [0347, 0404-0406]); and 
a user interface in communication with the semantic service module and the data service module, the user interface generating a user access request to the semantic service module to access building system data (par [0018, 0347]);
wherein the semantic service module accesses the knowledge base to retrieve building system data entries matching the user access request (par [0383]);
wherein the knowledge base provides metadata from building system data entries matching the user access request to the user interface (Par [0383]);
wherein the data service module sends a request to the building system interface to retrieve the building system data in response to the metadata (Par [0383]).
Jacobson does not explicitly disclose request data, Jacobson silence about wherein the user request is a read request.
However, Ikegaya discloses wherein the user request is a read request (Col 2 lines 4-22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ikegaya into the teaching of Jacobson in order to improve an efficient usage of data (Col 1 lines 60-61).
Jacobson and Ikegaya do not explicitly disclose wherein the user interface sends a request including the metadata to the data service module to retrieve values from data sources identified by the knowledge based. 
However, Zheng discloses wherein the user interface sends a request including the metadata to the data service module to retrieve values from data sources identified by the knowledge based (Par [0008-0010]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Zhang into the teaching of Jacobson as modified by Ikegaya in order to improve the data query efficiency (Par [0005]).As per claim 7, Jacobson discloses the building management system of claim 1, wherein the building system interface sends the requested building system data to the data service module (Par [0383, 0398]). As per claim 8, Jacobson discloses the building management system of claim 7, wherein the data service module sends the requested building system data to the user interface (Par [0021-0022]). As per claim 9, Jacobson discloses the building management system of claim 8, wherein the user interface accesses the semantic service module to convert the building system data from a building system format to a semantic format (par [0358]). 
As per claim 10, Jacobson discloses the building management system of claim 8, wherein the user interface accesses the semantic service module to convert the building system data from a building system format to a semantic format (par [0383]).As per claim 11, Jacobson discloses a building management system comprising:
a building system interface configured to access a building system (par [00326] building management system);  
a data service module configured to access building system data on the building system through the building system interface (Par [0328] user interact with building management system);
a knowledge base providing a model of the building system (Par [0040, 0347] building model), the model including semantic descriptions of the building system data, the semantic descriptions of the building system data being arranged in an ontology (Par [0404-0408]);  
a semantic service module in communication with the knowledge base (Par [0347, 0404-0406]); and; 
a user interface communication with the semantic service module and the data service module, the user interface generating a user access request to the semantic service module to access building system data (par [0018, 0347]); 
wherein the semantic service module accesses the knowledge base to retrieve building system data entries matching the user access request; wherein the knowledge base provides metadata from building system data entries matching the user access request to the user interface (Par [0383]);
wherein the user interface accesses the semantic service module to convert the building system data from a semantic format to a building system format (par [0358] converting the building model data file into web-browser format);
wherein the data service module sends a write command to the building system interface with the building system data to be updated in the building system format (Par [0345, 0378, 0420, 0432-0433]).
Jacobson discloses request data, sending a command to the control system. Jacobson silent about wherein the user request is a write request.
However, Ikegaya discloses wherein the user request is a write request (Col 2 lines 4-22 request for update/edit/change/write data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ikegaya into the teaching of Jacobson in order to improve an efficient usage of data (Col 1 lines 60-61).
Jacobson and Ikegaya do not explicitly disclose wherein the user interface send the building system data in the building system to the data service module.
However, Zheng discloses wherein the user interface send the building system data in the building system to the data service module (Par [0008-0010]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Zhang into the teaching of Jacobson as modified by Ikegaya in order to improve the data query efficiency (Par [0005]).As per claim 17, Jacobson discloses the building management system of claim 16, wherein the building system interface accesses the building system to update the building system data (Par [0369-0370]).
As per claim 18, Ikegaya discloses the building management system of claim 17, wherein the building system interface forwards an acknowledgment of the update to the building system data to the data service module (col 2 lines 4-22).As per claim 19, Ikegaya discloses the building management system of claim 18, wherein the data service module forwards the acknowledgment to the user interface (col 2 lines 4-22).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday- Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on571-270-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 30, 2022
/THU N NGUYEN/Examiner, Art Unit 2154